Case 3:19-cv-02074-G-BK Document 265 Filed 06/08/21                 Page 1 of 2 PageID 11632



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION OF                  §
AMERICA,                                       §
                                               §
       Plaintiff and Counter-Defendant,        §
                                               §
and                                            §
                                               §
WAYNE LAPIERRE and                             §
THE NRA FOUNDATION, INC.,                      §
                                               §
       Third-Party Defendants,                 §
                                               §
v.                                             §           Case No. 3:19-cv-02074-G
                                               §
ACKERMAN MCQUEEN, INC.,                        §
                                               §
       Defendant and Counter-Plaintiff,        §
                                               §
and                                            §
                                               §
MERCURY GROUP, INC., HENRY                     §
MARTIN, WILLIAM WINKLER, and                   §
MELANIE MONTGOMERY,                            §
                                               §
       Defendants.

 NOTICE OF DISMISSAL WITHOUT PREJUDICE OF THE NRA FOUNDATION, INC.

       PLEASE TAKE NOTICE that, pursuant to FEDERAL RULE                 OF   CIVIL PROCEDURE

41(a)(1)(A)(i), Third-Party Plaintiff Ackerman McQueen, Inc. (“AMc”) hereby dismisses all of its

claims against Third-Party Defendant, the NRA Foundation, Inc. (the “NRA Foundation”), in this

matter without prejudice to refiling same. AMc filed its Second Amended Third-Party Complaint

naming the NRA Foundation as a Third-Party Defendant on March 12, 2021. See ECF 210. The

NRA Foundation was served with AMc’s Second Amended Third-Party Complaint. As of the




NOTICE OF DISMISSAL WITHOUT PREJUDICE OF THE NRA FOUNDATION, INC.                        PAGE 1
Case 3:19-cv-02074-G-BK Document 265 Filed 06/08/21                 Page 2 of 2 PageID 11633



filing of this Notice, the NRA Foundation has not served either an answer or a motion for summary

judgment. See FED. R. CIV. P. 41(a)(1)(A)(i).



Dated: June 8, 2021.

                                            Respectfully submitted,

                                            /s/ Brian E. Mason
                                            G. Michael Gruber, Esq.
                                            Texas Bar No. 08555400
                                            gruber.mike@dorsey.com
                                            Jay J. Madrid, Esq.
                                            Texas Bar No. 12802000
                                            madrid.jay@dorsey.com
                                            J. Brian Vanderwoude, Esq.
                                            Texas Bar No. 24047558
                                            vanderwoude.brian@dorsey.com
                                            Brian E. Mason, Esq.
                                            Texas Bar No. 24079906
                                            mason.brian@dorsey.com

                                            DORSEY & WHITNEY LLP
                                            300 Crescent Court, Suite 400
                                            Dallas, Texas 75201
                                            (214) 981-9900 Phone
                                            (214) 981-9901 Facsimile

                                            ATTORNEYS FOR DEFENDANTS
                                            ACKERMAN MCQUEEN, INC., MERCURY
                                            GROUP, INC., HENRY MARTIN, WILLIAM
                                            WINKLER, AND MELANIE MONTGOMERY


                               CERTIFICATE OF SERVICE

        I hereby certify that on June 8, 2021, I served the document on all counsel and/or pro se
parties of record by a manner authorized by Federal Rules of Civil Procedure 5(b)(2).

                                            /s/ Brian E. Mason
                                            BRIAN E. MASON




NOTICE OF DISMISSAL WITHOUT PREJUDICE OF THE NRA FOUNDATION, INC.                        PAGE 2
